Citation Nr: 1629711	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating for a depressive disorder, in excess of 30 percent prior to July 9, 2011, and in excess of 70 percent thereafter. 

2.  Entitlement to a total disability rating to due individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


	INTRODUCTION	

The Veteran had active military service from November 2008 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  In this case, the record raises the issue of entitlement to TDIU based on the Veteran's service-connected depression.  Thus, under Rice, while the RO has initiated development of the TDIU issue, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

In her substantive appeal, the Veteran requested a videoconference hearing at the local RO.  A hearing was scheduled for September 2012, but the Veteran failed to appear.  As the Board has received no request for a postponement or good cause for the Veteran's failure to appear, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the evidence of record reveals that the Veteran has not undergone a VA mental disorders examination since June 2011.  As it has been more than four years since the most recent VA examination, the Board finds that in order to fully and fairly evaluate the Veteran's claim for an increased disability rating, a contemporaneous VA examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, any additional VA treatment records of the Veteran for her service-connected depression should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all locations of VA treatment or evaluation for her service-connected depression and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination by an appropriate psychologist or psychiatrist to obtain findings as to the nature and severity of her service-connected depressive disorder.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  The report of examination must include a detailed account of all manifestations of psychiatric pathology found to be present.  

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




